Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Minh-Quan K. Pham on March 11, 2021.

The application has been amended as follows:
In the title:
Changed the title to --ADJUSTABLE CORNER PAD--

In the abstract:
	Line 1, changed “the perimeter of a door and its” to --a door and a--
	Line 6, changed “outside” to --inside--
	Line 7, changed “on” to --in--


In the claims:
Claim 2,
	Line 1, changed “sealing pad” to --entry way--

Claim 3,
	Line 1, changed “sealing pad” to --entry way--

Claim 4,
	Line 1, changed “sealing pad” to --entry way--

Claim 6,
	Line 1, changed “sealing pad” to --entry way--

Claim 8,
	Line 1, changed “sealing pad” to --entry way--

Claim 9,
	Line 1, changed “sealing pad” to --entry way--

Claim 10,
	Line 1, changed “sealing pad” to --entry way--



	Line 1, changed “sealing pad” to --entry way--
	Line 3, changed “jamb” to --one of the vertical jambs--

Claim 12,
	Line 13, changed “under a weather strip of the jamb” to --between the weather strip and the one of the vertical jambs--
	Line 17, deleted “the longitudinal axis of”
	Line 18, changed “jamb” to --one of the vertical jambs-- and inserted --a longitudinal axis of-- following “along”
	Line 19, changed “jamb” to --one of the vertical jambs--
	Line 22, changed “strip is positioned under” to --sealing pad is positioned between--
	Line 23, inserted --and the one of the vertical jambs-- following “strip”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634